Electronically Filed
                                                                Supreme Court
                                                                SCWC-10-0000070
                                                                18-AUG-2011
                                                                02:38 PM



                              SCWC-10-0000070


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



     CHARLES ANTHONY STANLEY, Petitioner/Petitioner-Appellant,


                                      vs.


          STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

(ICA NO. CAAP-10-0000070; S.P.P. NO. 10-1-0034; CR. NO. 04-1-0049)


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Nakayama, J., for the court1

                                                   )

           Petitioner/Petitioner-Appellant’s application for writ of

certiorari filed on July 25, 2011, is hereby rejected.

           DATED:    Honolulu, Hawai'i, August 18, 2011.

                                   FOR THE COURT:

                                   /s/ Paula A. Nakayama 

                                   Associate Justice

Charles Anthony Stanley,

petitioner/petitioner­
appellant, pro se, on the

application





      1
        Considered by: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ.,

 and Circuit Judge Chang, in place of Recktenwald, C.J., recused.